Per Curiam : This suit was commenced before a justice of the peace of Whiteside county, and thence taken by appeal to .the circuit court of that county, where judgment was rendered for the plaintiff for $66, to reverse which the present appeal is prosecuted. We have examined the evidence and instructions, as set forth in the abstract, with some care, and are of opinion, upon the whole, that the judgment below should not be disturbed. The suit is for the use of certain jack-screws which were loaned by the plaintiff to the defendant, and for the value of one other which was likewise so loaned, but never returned. . The evidence as to the material facts is conflicting, and we are unable to say that the preponderance is in favor of the defendant, clearly and palpably. While the instructions as given are not entirely free from objection, their objectionable features are not such as, in our opinion, could have materially prejudiced the defendant. The instructions asked by the defendant and refused by the court, we think, were properly refused. They all relate tc what was said by the plaintiff to Blair, who was sent to him for the jack-screws, and who conveyed them to the defendant. Both plaintiff and Blair swear that when he got the jack-screws, plaintiff directed him to inform Spencer, the defendant’s agent, who had sent for them, that he should charge twenty-five cents a day for each jack-screw, as long as they were away from his shop; although Blair swears that he did not' communicate this to Spencer or any other agent of defendant. Ho previous arrangement had been made for these screws, and when Blair was sent, it was to get them. He was, as to this act, necessarily the defendant’s agent. His request for them was the defendant’s request; and what w'as said to him as to the terms upon which the defendant could have them, was said to an agent of the defendant about a matter affecting a special duty with which he was intrusted, and is, consequently binding upon the defendant. The instructions refused were at variance with these views, and assumed what, under the evidence, the law does not imply, namely, that Blah- was not, as to getting the screws, the agent of the defendant. Judgment affirmed.